          Case 4:18-cv-04654-HSG Document 45 Filed 04/25/19 Page 1 of 7



 1
     PACIFIC TRIAL ATTORNEYS
 2   A Professional Corporation
     Scott J. Ferrell, Bar No. 202091
 3   sferrell@pacifictrialattorneys.com
     David W. Reid, Bar No. 267382
 4   dreid@pacifictrialattorneys.com
     4100 Newport Place Drive, Ste. 800
 5   Newport Beach, CA 92660
     Tel: (949) 706-6464
 6   Fax: (949) 706-6469

 7   Attorneys for Plaintiff

 8   Megan L. Whipp (SBN: 319182)
     MWhipp@winston.com
 9   WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
10   Los Angeles, CA 90071-1543
     Telephone:    (213) 615-1700
11   Facsimile:    (213) 615-1750

12   Attorneys for Defendant
     THE J.M. SMUCKER COMPANY
13
14
                                  UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
17
     SHELLY ROBINSON, individually and on          )      Case No. 4:18-cv-04654-HSG
18   behalf of all others similarly situated,      )
                                                   )      CLASS ACTION
19                  Plaintiff,                     )
                                                   )      JOINT STIPULATION AND [PROPOSED]
20          vs.                                    )      ORDER TO CONTINUE DISCOVERY
                                                   )      AND CLASS CERTIFICATION
21   THE J.M. SMUCKER COMPANY, an Ohio             )      SCHEDULE
     corporation; and DOES 1 through 10, inclusive )
22                                                 )      Judge: Hon. Haywood S. Gilliam, Jr.
                    Defendants.                    )      Courtroom: 2
23                                                 )
                                                   )      Complaint filed: August 2, 2018
24                                                 )      First Amended Complaint filed: October 24,
                                                          2018
25
26
27
28

                                                                                       CASE NO. 4:18-CV-4654
              JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE DISCOVERY AND CLASS CERTIFICATION SCHEDULE
          Case 4:18-cv-04654-HSG Document 45 Filed 04/25/19 Page 2 of 7



 1
            Plaintiff Shelly Robinson (“Plaintiff”) and Defendant The J.M. Smucker Company
 2
     (“Defendant”) (collectively, the “Parties”) stipulate to continue the discovery and class certification
 3
     deadlines set out in the Case Management Order. ECF No. 35.
 4
            WHEREAS, on November 7, 2018, Defendant filed a Motion to Dismiss Plaintiff’s First
 5
     Amended Complaint (the “Motion”). See ECF No. 26.
 6
            WHEREAS, the Motion is fully briefed and the Court has taken the matter under submission.
 7
            WHEREAS, the Parties have agreed that the course that this lawsuit takes will be predicated
 8
     on the Court’s ruling on Defendant’s Motion to Dismiss and, accordingly, agreed to abate
 9
     undertaking any discovery pending resolution of that Motion by the Court in order to conserve the
10
     Parties’ resources. Therefore, the Parties request that the Court rescind the current Case
11
     Management Order [ECF No. 35] and abate issuing a new Case Management Order until such time
12
     as it rules on Defendant’s pending Motion to Dismiss. Alternatively, the Parties request that the
13
     Court rescind the current Case Management Order and issue an amended Case Management Order,
14
     extending the deadlines by approximately four months as follows:
15
            Discovery schedule:
16
                   Fact discovery cut-off – Friday, November 1, 2019
17
                   Plaintiff’s expert report due – Monday, December 2, 2019
18
                   Defendant’s expert report due – Thursday, January 16, 2020
19
                   Depositions completed – Friday, February 28, 2020
20
            Class certification schedule:
21
                   Plaintiff’s motion for class certification due – Monday, August 26, 2019
22
                   Defendant’s response due – Friday, October 11, 2019
23
                   Plaintiff’s reply due – Monday, October 28, 2019
24
                   Class certification hearing – Thursday, November 14, 2019
25
26
27
28
                                                        2
                                                                                       CASE NO. 4:18-CV-4654
              JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE DISCOVERY AND CLASS CERTIFICATION SCHEDULE
          Case 4:18-cv-04654-HSG Document 45 Filed 04/25/19 Page 3 of 7



 1
           IT IS SO STIPULATED.
 2
 3   Dated: April 25, 2019                       PACIFIC TRIAL ATTORNEYS, P.C.

 4                                               By: /s/ Scott J. Ferrell
                                                     Scott J. Ferrell, Bar No. 202091
 5                                                   sferrell@pacifictrialattorneys.com
                                                     PACIFIC TRIAL ATTORNEYS, P.C.
 6                                                   4100 Newport Place Drive, Ste. 800
                                                     Newport Beach, CA 92660
 7                                                   Telephone: (949) 706-6464
                                                     Facsimile: (949) 706-6469
 8
                                                       Attorneys for Plaintiff
 9                                                     SHELLY ROBINSON
10
11   Dated: April 25, 2019                       WINSTON & STRAWN LLP

12                                               By: /s/ Ronald Y. Rothstein
                                                     Ronald Y. Rothstein (pro hac vice)
13                                                   RRothste@winston.com
                                                     WINSTON & STRAWN LLP
14                                                   35 West Wacker Drive
                                                     Chicago, IL 60601-9703
15                                                   Telephone: (312) 558-5600
                                                     Facsimile: (312) 558-5700
16
                                                       Attorneys for Defendant
17                                                     THE J.M. SMUCKER COMPANY
18
19
20
21
22
23
24
25
26
27
28
                                                      3
                                                                                      CASE NO. 4:18-CV-4654
             JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE DISCOVERY AND CLASS CERTIFICATION SCHEDULE
          Case 4:18-cv-04654-HSG Document 45 Filed 04/25/19 Page 4 of 7



 1
            Upon consideration of the Parties’ Joint Stipulation and [Proposed] Order to Continue
 2
     Discovery and Class Certification Schedule, and for good cause shown, the Court hereby rules as
 3
     follows:
 4
            IT IS HEREBY ORDERED, that the Court will rescind the current Case Management Order
 5
     [ECF No. 35] and abate issuing a new Case Management Order until such time as it rules on
 6
     Defendant’s pending Motion to Dismiss Plaintiff’s First Amended Complaint.
 7
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
 8
 9
10
     Date: _________                                         __________________________
11                                                           Hon. Haywood S. Gilliam, Jr.
                                                             Judge of the Northern District
12                                                           Court of California
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         4
                                                                                         CASE NO. 4:18-CV-4654
                JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE DISCOVERY AND CLASS CERTIFICATION SCHEDULE
          Case 4:18-cv-04654-HSG Document 45 Filed 04/25/19 Page 5 of 7



 1
 2
     IT IS HEREBY ORDERED, that the current Case Management Order is amended, extending the
 3
     deadlines by approximately four months as follows:
 4
            Discovery schedule:
 5
            •        Fact discovery cut-off – Friday, November 1, 2019
 6
            •        Plaintiff’s expert report due – Monday, December 2, 2019
 7
            •        Defendant’s expert report due – Thursday, January 16, 2020
 8
            •        Depositions completed – Friday, February 28, 2020
 9
            Class certification schedule:
10
            •        Plaintiff’s motion for class certification due – Monday, August 26, 2019
11
            •        Defendant’s response due – Friday, October 11, 2019
12
            •        Plaintiff’s reply due – Monday, October 28, 2019
13
            •        Class certification hearing – Thursday, November 14, 2019
14
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
15
16
17
     Date: _________                                         __________________________
18                                                           Hon. Haywood S. Gilliam, Jr.
                                                             Judge of the Northern District
19                                                           Court of California
20
21
22
23
24
25
26
27
28
                                                         5
                                                                                         CASE NO. 4:18-CV-4654
                JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE DISCOVERY AND CLASS CERTIFICATION SCHEDULE
          Case 4:18-cv-04654-HSG Document 45 Filed 04/25/19 Page 6 of 7



 1
                           ATTESTATION PURSUANT TO LOCAL RULE 5-1
 2
            Pursuant to Local Rule 5-1(i)(3), regarding signatures, I attest under penalty of perjury that
 3
     the concurrence in filing of this document has been obtained from its signatories.
 4
 5
     Dated: April 25, 2019
 6
 7                                                      /s/Scott J. Ferrell

 8                                                         Scott J. Ferrell
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       6
                                                                                       CASE NO. 4:18-CV-4654
              JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE DISCOVERY AND CLASS CERTIFICATION SCHEDULE
          Case 4:18-cv-04654-HSG Document 45 Filed 04/25/19 Page 7 of 7



 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on April 25, 2019, I electronically filed the foregoing
 3
     JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE
 4
     DISCOVERY AND CLASS CERTIFICATION SCHEDULE with the Clerk of
 5
     the Court using the CM/ECF system which will send notification of such filing via
 6
     electronic mail to all counsel of record.
 7
 8                                                    /s/Scott J. Ferrell
                                                     Scott J. Ferrell
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
                                                                             CASE NO. 4:18-CV-4654
                                                                            CERTIFICATE OF SERVICE
